Tanenbaum, J.
(dissenting and voting to affirm the sentence in the following memorandum). The offense of which defendant was convicted was the equivalent of an unclassified misdemeanor. As such, the District Court is vested with the authority to sentence defendant, as it did, pursuant to Penal Law § 65.20 (2). The Code of the Town of Babylon cannot limit the application of this section of the Penal Law or the District Court’s jurisdiction, since to do so would conflict with New York State’s “general law” (Municipal Home Rule Law § 10 [1] [ii]; see NY Const, art IX, § 2 [c]). Accordingly, I vote to affirm the sentence.
Molía, J.P, and LaCava, J., concur; Tanenbaum, J., dissents in a separate memorandum.